UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-8074



TRACY ARTHUR FOSTER,

                                            Plaintiff - Appellant,

          versus


RICHARD T. DUKE; MICKEY,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:04-ct-00298-BO)


Submitted:   June 8, 2007                  Decided:   July 16, 2007


Before NIEMEYER, MICHAEL, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tracy Arthur Foster, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                   After the district court dismissed as frivolous Tracy

Foster’s civil rights action filed pursuant to 42 U.S.C. § 1983

(2000), Tracy filed a pleading in which he restated the claims

raised in his complaint. The district court docketed this pleading

as   a       notice   of    appeal.    We    dismiss    the    appeal   for    lack    of

jurisdiction because Tracy’s pleading failed to comply with Fed. R.

App. P. 3, and as a consequence failed to invoke the jurisdiction

of this court.

                   Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A).             A proper notice of appeal must specify the

parties to the case, the order appealed from, and the court to

which the appeal is taken.                   Fed. R. App. P. 3(c).             Tracy’s

post-judgment pleading filed in the district court fails to comply

with this rule.

                   Because Tracy failed to invoke the jurisdiction of this

court, we dismiss the appeal.*                We also deny Tracy’s motion for

appointment of counsel. We dispense with oral argument because the

facts        and    legal   contentions     are     adequately   presented      in    the

materials          before    the   court    and     argument   would    not    aid    the

decisional process.

                                                                              DISMISSED



         *
      To the extent that Tracy’s informal brief could be construed
as a notice of appeal, it was untimely.      See Fed. R. App. P.
4(a)(1)(A).

                                            - 2 -